Citation Nr: 0012505	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for allergic rhinitis with chronic sinusitis, to 
include the issue of whether separate evaluations are 
warranted for these conditions.

2.  Entitlement to an initial disability rating higher than 
10 percent for tinea pedis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral hip 
condition.

5.  Entitlement to service connection for a bilateral knee 
condition.

6.  Entitlement to service connection for a hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A January 1997 rating decision, in pertinent part, 
granted service connection for sinusitis and tinea pedis, 
with assignment of zero percent disability ratings for each 
condition.  A June 1998 rating decision thereafter assigned 
10 percent disability ratings for the veteran's sinusitis 
with allergic rhinitis and tinea pedis.  This was not a full 
grant of the benefits sought on appeal because higher 
disability ratings are available under the pertinent 
diagnostic codes.  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, these issues remain before the Board. 

The sinusitis/rhinitis claim on appeal has been characterized 
as shown above in order to reflect the veteran's contention 
that he is entitled to separate disability ratings for these 
conditions.  This claim is the subject of the REMAND herein.

A February 1997 rating decision, in pertinent part, denied 
service connection for headaches, a bilateral hip condition, 
a bilateral knee condition, and a hand disability.  The 
veteran also appealed these claims.

In January and September 1997, the veteran requested a 
personal hearing.  He was not provided one.  In February 
2000, the Board asked the veteran if he wanted a hearing 
before a Member of the Board, either at the RO or in 
Washington.  He indicated that he did not want a hearing at 
this time.

The veteran has either initiated or perfected appeals on 
various other issues adjudicated in the January and February 
1997 rating decisions.  However, in his September 1997 
substantive appeal and an August 1998 statement, he withdrew 
his appeals as to his neck disorder, hearing loss, and eye 
condition.  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  See 38 C.F.R. § 20.204 
(1999).  These issues are, therefore, not before the Board.  
Although he had perfected his appeal as to the denials of 
service connection for asthma, a forehead deformity, 
tinnitus, a back condition, and bronchitis, these claims for 
service connection were subsequently granted by the RO in a 
June 1998 rating decision.  The veteran has not indicated 
disagreement with that decision, and these issues are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board notes that the veteran did file a Notice of 
Disagreement concerning the initial assignment of a zero 
percent disability rating for his lumbar spine condition.  He 
was provided a statement of the case on this issue in April 
1999, but he did not file a substantive appeal.  Since the 
amount of compensation for a service-connected disability is 
a separate issue, see Grantham, he must perfect his appeal to 
the Board in order to receive appellate consideration.  Since 
he did not do so, the Board cannot consider this issue.


FINDINGS OF FACT

1.  The veteran's claim for a higher rating for tinea pedis 
is plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

2.  The veteran's tinea pedis is characterized by diffuse 
bullae and mild erythema over the soles and sides of both 
feet, intermittent mild crusting where bullae have opened, 
and subjective complaints of itching and pain, particularly 
during flare-ups.

3.  The veteran does not currently have ascertainable medical 
disorders of the hips, knees, or hands, and a diagnosis of a 
chronic headache disorder has not been rendered. 

4.  The appellant's service medical records showed no 
complaints of or treatment for hip, knee, or hand disorders.  
He did complain of headaches on occasion.

5.  There is no medical evidence of a nexus, or link, between 
the claimed headaches, hip, knee, and hand disorders and any 
disease or injury during service.

6.  The veteran was not diagnosed with arthritis of any joint 
either during service or within the first post-service year.

7.  The veteran's claims for service connection are not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for a higher disability rating for 
tinea pedis is well grounded, and VA has satisfied its duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 10 
percent for the veteran's tinea pedis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, and 4.118, Diagnostic Code 7813-7806 (1999).

3.  The claims for service connection for headaches, a 
bilateral hip condition, a bilateral knee condition, and a 
hand disability are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; reports of VA examinations conducted in 1997 and 
1998; private medical records from Open MRI of Orlando, 
Orlando Orthopaedic Center, Orlando Regional Health Care 
System, Orlando Regional Medical Center, Jonathan Greenberg, 
M.D., and the Bonati Institute; and VA outpatient records for 
treatment in 1997.  The evidence pertinent to each claim is 
discussed below. 

A.  Higher rating for tinea pedis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his skin disorder.  Therefore, his claim continues 
to be well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  These examination reports provide sufficient 
evidence to rate the service-connected tinea pedis properly.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected skin condition since he was examined in 1998.  
There is no indication of VA or private medical records that 
have not been obtained.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran has disagreed with the original disability rating 
assigned for his skin disorder.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC and supplemental statements of the case (SSOCs) 
provided to the veteran identified the issue on appeal as 
evaluation of the service-connected skin disorder.  
Throughout the course of this appeal, the RO has evaluated 
all the evidence of record in determining the proper 
evaluation for the veteran's service-connected disability.  
The RO has not limited its consideration to only the recent 
medical evidence of record, and has not therefore violated 
the principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated as 10 percent disabled for 
his skin condition under 38 C.F.R. § 4.118, Diagnostic Code 
7813-7806.  Tinea pedis does not have a specific diagnostic 
code, and it is therefore rated under a closely related 
disease where the affected functions, anatomical location, 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20 
and 4.27 (1999).  In this case, it is rated analogous to 
eczema and dermatophytosis.  

The regulations also indicate that, unless otherwise 
provided, Diagnostic Codes 7807 through 7819 are rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under 
Diagnostic Code 7806 for eczema, a 10 percent disability 
rating is warranted for exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  In order 
to warrant a 30 percent evaluation, the evidence would have 
to show exudation or constant itching, extensive lesions, or 
marked disfigurement.

There is no medical evidence indicating that the veteran has 
any scarring or marked disfigurement from his tinea pedis.  
He does experience exudation and itching, but there is no 
medical evidence indicating that this is constant.  He does 
not have extensive lesions; he experiences some lesions when 
bullae open, resulting in mild crusting.  His tinea pedis is 
confined to the soles and sides of his feet.  There is no 
exfoliation, ulceration, or infection.  His outbreaks are 
clearly not constant, since his left foot was clear upon VA 
examination in October 1998.  Although it is true that this 
condition will never be cured, the objective evidence does 
not show symptoms warranting a higher rating.  His symptoms 
do improve with medication and treatment, as shown in his VA 
outpatient records.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from tinea 
pedis.  Although the Board sympathizes with the veteran's 
difficulties from this condition, the rating schedule does 
not provide for a disability rating in excess of 10 percent 
without evidence of symptomatology such as constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
higher than 10 percent for the veteran's tinea pedis.  There 
are no other potentially applicable diagnostic codes for 
consideration. 

B.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307 and 3.309 (1999).

The post-service medical evidence shows that the veteran has 
complained of headaches and various joint pain, apparently to 
include the hips, knees, and hands.  The evidence does not 
show that the veteran currently has any ascertainable 
disorder(s) accounting for his complaints of hip, knee, 
and/or hand pain.  His complaints are symptoms only and do 
not constitute a diagnosed medical disorder.  The 
"diagnosis" by Bonati Institute of multiple arthralgias 
merely means that the veteran has pain, which is not a 
recognized medical disorder.  See Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. December 29, 1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  There have 
been no objective findings of pathology or abnormalities 
concerning the hips, knees, or hands on any examination or x-
ray.  

Moreover, the post-service evidence does show that the 
veteran complained of headaches while seeking treatment at 
Bonati Institute in December 1997 and upon VA examination in 
January 1998.  However, diagnosis of a chronic headache 
disorder has not been rendered.

The Board notes that a diagnosis of arthritis of unknown 
etiology was rendered in January 1998.  The veteran is not 
entitled to presumptive service connection for this 
condition.  His service medical records showed no complaints 
of joint pain, and a diagnosis of arthritis was not rendered 
during service.  A diagnosis of arthritis was also not 
rendered during the first post-service year.  Moreover, the 
diagnosis of arthritis in January 1998 is, at best, 
questionable.  In order for a valid diagnosis of arthritis to 
be made, there must be either joint pathology shown upon x-
ray or laboratory tests confirming rheumatoid arthritis.  
There is neither in this case.  It appears that the diagnosis 
of arthritis was based solely on the veteran's complaints of 
joint pain without any objective evidence of pathology.

The medical evidence does show impressions of multiple 
arthralgias and arthritis of unknown etiology, and it has 
been noted that chronic fatigue syndrome, fibromyalgia, and 
rheumatoid arthritis should be considered.  Even if the Board 
accepts these notations, in conjunction with the veteran's 
complaints of headaches, as sufficient evidence of current 
disabilities, these claims are still not well grounded.  The 
veteran's service medical records showed no complaints of 
hip, knee, or hand symptomatology.  He did complain of 
headaches on occasion, but diagnosis of a headache disorder 
was not rendered during service.  Therefore, incurrence in 
service is not factually shown.  

There is no medical evidence of a nexus, or link, between any 
inservice disease or injury and the claimed conditions.  At 
no time has a medical professional indicated that the claimed 
hip, knee, and hand symptoms and/or headaches are in any 
manner related to the veteran's military service or that any 
of these conditions began during service.  

The Board notes that the appellant has alleged that he has 
residual hip disability as a result of the in-service 
operation on his neck where bone was removed from his hip.  
Despite the fact that the veteran had such surgery during 
service, there must be current, ascertainable residuals from 
that injury in order to warrant service connection.  As 
discussed above, there is none in this case.

The appellant has alleged continuity of symptomatology.  
However, there is no competent medical opinion of record 
associating the claimed hip, knee, or hand symptoms or the 
veteran's headaches with any prior symptoms he may have 
experienced.  Cf. Savage, 10 Vet. App. at 497.  Nexus is not 
shown by post-service continuity of symptoms.  The veteran's 
post-service complaints are too remote from each other to 
support a finding that they represent continuity of 
symptomatology.  

Therefore, the Board concludes that these claims are not well 
grounded.  The only evidence indicating that the veteran has 
the claimed disorders and that they are related to his 
military service consists of his current statements.  
However, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical diagnosis or causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The veteran has not alleged that any medical records 
exist that would show diagnosis of a chronic headache, hip, 
knee, or hand disorder or contain medical opinions 
associating any of the claimed conditions with his period of 
service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for service 
connection for headaches, a bilateral hip condition, a 
bilateral knee condition, and a hand disability are 
plausible, the claims must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to a disability rating higher than 10 percent for 
tinea pedis is denied.

Entitlement to service connection for headaches, a bilateral 
hip condition, a bilateral knee condition, and a hand 
disability is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a higher 
rating for allergic rhinitis with chronic sinusitis.

Upon VA examination in October 1998, the veteran stated that 
he had received treatment for this condition an average of 
four times per year for the last five years.  There are few 
post-service records showing treatment for sinusitis, so it 
appears that there are additional records that should be 
obtained.

There are currently no sinus x-ray reports of record.  
Apparently x-rays were taken at the VA Medical Center in 
Tampa in January 1998, but they were not available for review 
during the January 1998 VA examination.  Although the 
examiner stated in October 1998 that recent x-rays were 
unremarkable, it is not clear whether the examiner was 
actually reviewing such x-rays in the veteran's chart or was 
merely recounting a history provided by the veteran.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain the veteran's VA records.

Accordingly, this claim is remanded for the following:

1.  Ask the veteran to submit the 
appropriate release form(s) for any 
medical professional or facility where he 
has received treatment for his 
sinusitis/rhinitis since his separation 
from service.  The RO should request 
actual treatment records from all 
referenced physicians and medical 
facilities.  If any request is 
unsuccessful, advise the veteran that 
these treatment records are important to 
his claim and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

2.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Tampa all 
treatment from 1997 to the present. 

3.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a higher rating for 
his service-connected allergic rhinitis 
with chronic sinusitis, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating this claim, 
the RO must: 

(a) review the evidence of record at the 
time of the 1997 rating decision that 
was considered in assigning the 
original disability rating for the 
veteran's rhinitis/sinusitis disorder, 
then consider all the evidence of 
record to determine whether the facts 
show that he was entitled to a higher 
disability rating for this condition 
at any period of time since his 
original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

(b) determine whether the veteran is 
entitled to separate disability 
ratings for rhinitis and sinusitis.  
See 38 C.F.R. § 4.14 (1999); see also 
Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

(c) consider the claim under both the 
old and the revised rating criteria 
for evaluating diseases of the nose.  
See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

4.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, which 
includes both the old and the new rating 
criteria for rhinitis and sinusitis 
(i.e., Diagnostic Codes 6501 and 6510 
(1996) and Diagnostic Codes 6510 and 6522 
(1999)).  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



